Citation Nr: 1511639	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  03-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gouty arthritis, to include as secondary to service-connected disability.

2.  Whether an April 2013 submission was a valid notice of disagreement to an April 2012 rating decision. 


REPRESENTATION

Appellant represented by:	Rebecca C. Wannee, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty for training from January to June 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2002 rating decision that, in pertinent part, denied service connection for gout, to include as secondary to service-connected disability.  This case also arises from an April 2012 rating decision that implemented a Board decision.

The Veteran was afforded a personal hearing at the RO in March 2004.  The transcript is of record.  The case was remanded for further development by Board decision in February 2006.

In August 2008, the Board denied entitlement to service connection for gout, to include as secondary to residuals of nephrectomy.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court set aside the Board's determination with respect to the issue of entitlement to service connection for gout and remanded the matter for readjudication.  Thereafter, the case was remanded by Board decisions in August 2010 and March 2012.

In August 2014 correspondence the appellant raised the issues of entitlement to service connection for heart disease, to include as secondary to service-connected disabilities, and entitlement to temporary total ratings for service-connected disabilities based on hospitalization and convalescence.  As these issues are neither developed nor certified for appellate review they are referred to the RO for appropriate consideration.

The issue of entitlement to service connection for gouty arthritis, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the representative that withdrawal of the appeal was requested to the issue whether an April 2013 submission was a valid notice of disagreement to an April 2012 rating decision.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the appeal regarding whether an April 2013 submission was a valid notice of disagreement to an April 2012 rating decision have been met.  38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant. Id.  In this case, correspondence was received from the Veteran's attorney in February 2015 notifying the Board that the appellant wished to withdraw the question whether an April 2013 submission was a valid notice of disagreement to an April 2012 rating decision from appellate consideration.  As such, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal to the question whether an April 2013 submission was a valid notice of disagreement to an April 2012 rating decision.  The appeal is dismissed.


ORDER

The appeal to the question whether an April 2013 submission was a valid notice of disagreement to an April 2012 rating decision is dismissed.


REMAND

The Board finds that further development of the record is warranted prior to disposition of the remaining issue on appeal.  This is because satisfactory development of the record has still not been performed. 

When this case was remanded in 2010 and 2012, the Board noted that certain development sought to decide the claim had not accomplished.  The Board pointed out that the November 2010 VA examiner did not discuss any of the other opinions of record concerning the nature and etiology of the Veteran's gout, as indicated in its instructions.  The Board requested that the claims file be returned to the VA physician's assistant who conducted the November 2010 examination to provide an addendum in this regard.

Pursuant to the Board's March 2012 remand, a May 2012 report was received from a VA nurse practitioner who referred to opinions by private doctors in support of the claim but did not elaborate of them to any extent.  Moreover, the 2012 VA nurse practioner merely repeated the 2010 nurse practioner's opinion word for word in finding that the Veteran's gouty arthritis was less likely than not secondary to or aggravated by service-connected disabilities or was of service onset. 

What the Board has been seeking is an examination report showing a thorough review of all of the available evidence, including thoughtful consideration of all the clinical statements, and an opinion enhanced by the examiner's clinical expertise.  A summary opinion without a rationale is insufficient, and the November 2010 and May 2012 VA opinions do not satisfactorily resolve the conflict that exists between VA and the cursory conclusions of the Veteran's private physicians.  Hence, as the VA examinations and the private opinions are inadequate for adjudication purposes and the case must be remanded for further development.  38 C.F.R. § 19.9 (2014); Stegall v. West, 11 Vet. App. 268 (1998) (If the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board errs in failing to ensure compliance.).  Additionally, since the most recent VA examination, service-connection has been established for proteinuria with normal renal function.  This service connected disorder must also be addressed in determining whether gout is secondary to a service-connected disability.

As the prior examinations are inadequate the Board finds that an examination by a VA rheumatologist is warranted.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).  That examiner must provide a definitive opinion supported by a clear rationale as to whether the Veteran has gout that is secondary to or has been aggravated by any service-connected disability or combination of service connected disabilities.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a VA rheumatologist to address whether it is at least as likely as not that gout is related to service.  If not, the rheumatologist must address whether it is at least as likely as not related to any service connected disorder or combination of disorders.  If not, the rheumatologist must address whether it is at least as likely as not that gout is permanently aggravated by any service connected disorder or combination of service connected disorders.  The rheumatologist is advised that the Veteran is service connected for postoperative residuals of a left nephrectomy, proteinuria, hypertension, and residuals of a right foot ganglion cyst.  The rheumatologist must be provided access to the claims folders, Virtual VA, VBMS, and a copy of this remand.  A comprehensive clinical history must be obtained, to include a discussion of the Veteran's documented medical history and assertions.  The rheumatologist's opinion must be well reasoned, and must address the findings and conclusions of Dr. Gipson in April 2001 and May 2002, the VA examination reports from January and February 2002, and June and October 2002 statements from Dr. Bolisay.

2.  The RO must ensure that the medical report requested above fully and completely complies with this remand and all instructions.  If the rheumatologist's report is insufficient in any manner, or if a requested action is not taken or is deficient, the report must be returned for correction. 

3.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


